UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


ALFRED F. WORLEY,                     
              Petitioner-Appellant,
                 v.                            No. 00-6381
TIM O’DELL; MICHAEL F. EASLEY,
            Respondents-Appellees.
                                      
           Appeal from the United States District Court
     for the Western District of North Carolina, at Asheville.
             Graham C. Mullen, Chief District Judge.
                       (CA-00-13-1-MU)

                  Submitted: February 13, 2001

                      Decided: March 15, 2001

  Before WIDENER, NIEMEYER, and LUTTIG, Circuit Judges.



Vacated and remanded by unpublished per curiam opinion.


                            COUNSEL

Alfred F. Worley, Appellant Pro Se.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                         WORLEY v. O’DELL
                              OPINION

PER CURIAM:

  Alfred F. Worley appeals the district court’s order denying his
habeas corpus petition pursuant to 28 U.S.C.A. § 2254(d)(1) (West
1994 & Supp. 2000). We vacate and remand for further proceedings.

   Worley was convicted in 1991 of first degree burglary and felony
larceny. He was sentenced to life plus ten years. The state superior
court denied his motion for appropriate relief. The record contains
neither the motion nor the superior court’s decision denying the
motion. Worley then petitioned the North Carolina Court of Appeals
for a writ of certiorari. The State opposed the petition. The Court of
Appeals summarily denied certiorari.

   Worley next filed the instant § 2254 petition, alleging ineffective
assistance of counsel and raising other claims. The district court, rely-
ing only upon the habeas petition, the State’s response to the motion
for appropriate relief, the state court’s order denying certiorari, and
"other submitted documents," determined that it could not conclude
that the state court’s "decision was contrary to, or involved an unrea-
sonable application of, clearly established Federal law, as determined
by the Supreme Court of the United States." 28 U.S.C.A.
§ 2254(d)(1).

   On the state of the record before us, it is impossible to determine
whether the district court properly deferred to the superior court’s
decision. In order to determine whether deference under § 2254(d)(1)
was appropriate, the district court should have addressed the superior
court’s decision itself. The documents currently in the record do not
disclose the reasoning employed in denying Worley’s motion for
appropriate relief. It is therefore necessary to vacate the decision of
the district court and remand so that the court may examine the supe-
rior court’s decision and determine whether that court’s adjudication
"was contrary to, or involved an unreasonable application of, clearly
established Federal law, as determined by the Supreme Court . . . ."
28 U.S.C.A. § 2254(d)(1).
                          WORLEY v. O’DELL                            3
   We grant the motions for a certificate of appealability and for leave
to proceed in forma pauperis. The motion for appointment of counsel
is denied. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                        VACATED AND REMANDED